Citation Nr: 1757966	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to April 1972, October 2001 to February 2002, December 2003 to March 2005, and July 2007 to September 2011.  He also had years of additional service in the Oklahoma Army National Guard, including a period of active duty for training (ACDUTRA) from June 1993 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a December 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

This matter and a claim for entitlement to service connection for Lyme disease were remanded in August 2016 for further development.  While pending return to the Board, the RO granted service connection for Lyme disease in October 2016.  As a result, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's hypertension manifested to a compensable degree within one year of his service separation in March 2005.


CONCLUSION OF LAW

HTN is presumed to have been incurred in service.  38 U.S.C. § 1110, 5107 (2002); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim for service connection is being granted, any error related to VA's duty to notify and assist is moot.  38 U.S.C. § 5103, 5103A (2002); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131 (2002).  However, certain chronic diseases, including HTN, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C. § 1101 (3), 1112(a)(1); 38 C.F.R. § 3.30 (a), 3.309(a).

The Veteran seeks service connection for his conceded HTN.  See January 2007 and October 2016 VA Examination.  The record contains conflicting evidence regarding HTN onset.  See August 2016 Remand.  In brief, the primary question is whether HTN pre-existed December 2003 active service or manifested thereafter; specifically within a year of his March 2005 service separation.  

In November 2016, a VA examiner clarified that the clinical record was insufficient to find clear and unmistakable evidence of HTN prior to December 2003 active service.  This determination was predicated on a lack of confirmatory elevated blood pressure readings.  Given this opinion, and the Veteran's negative December 2003 pre-deployment examination, he is presumed to have been sound on entry into service.  38 U.S.C. § 1111 (2002).  

As HTN did not pre-exist service, the remaining question is whether the disability manifested in service or within one year of his March 2005 separation.  To that end, the VA examiner opined that there was insufficient evidence to support an in-service diagnosis of HTN.  She also determined that the Veteran's current HTN did not manifest within a year of March 2005 service separation.  The examiner explained that the record lacked "evidence of 3 different BP readings elevated more than 140/90 on 3 different occasions before March 2006."  This rationale is sound but inherently flawed in one respect.  

Notably, beginning in August 2005, VA treatment records note diagnosis of HTN and prescription of Lisinopril to treat the condition.  See Muskogee VAMC Records.  These records also specify that Lisinopril was prescribed to keep the Veteran's diastolic pressure below 90.  See January 2006 Muskogee VAMC Records.  The examiner's rationale fails to address the ameliorative effects of Lisinopril on the Veteran's blood pressure levels.  Such a discussion is crucial as the negative opinion was predicated on a lack of confirmatory evidence of elevated blood pressure readings within a year of separation.  

That said, rather than remand the matter for an addendum, the Board finds sufficient evidence to grant service connection.  A VA examiner has opined that the Veteran's current HTN did not pre-exist December 2003 active service.  Clinical records within a year of separation from active service contain a diagnosis for HTN.  These records also contain highly suggestive evidence that without medication HTN resulted in blood pressure readings closely resembling a compensable rating.  Affording the Veteran the benefit-of-the-doubt his HTN is presumed to have manifested to a compensable degree within a year of separation from service.  Accordingly, his claim for service connection for HTN is granted.  38 U.S.C. § 5107 (b) (2002); 38 C.F.R. § 3.102, 3.307, 3.309(a) (2017); Gilbert, supra.


ORDER

Entitlement to service connection for HTN is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


